Citation Nr: 1000636	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to September 
1980.  He received numerous awards and decorations, including 
the Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran is rated as 100 percent disabled from October 
1, 1980, the day after discharge from service forward, due to 
permanent disabilities including disability of the left hand 
and left foot with additional organic residuals of an in-
service cerebral artery thrombosis.   

2.  The Veteran has permanent and total service-connected 
disability due to the loss of use of the left lower 
extremity, together with residuals of organic disease or 
injury (an in-service cerebral artery thrombosis resulting in 
impairment of multiple systems, including neurological 
impairment of the left upper and lower extremities, a grand 
mal seizure disorder, and organic brain syndrome), which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809, 3.809a (2009).

2.  The appeal for entitlement to a special home adaptation 
grant is moot, for the reason that a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) is available only where a 
claimant is not eligible for the more substantial benefit of 
specially adapted housing under 38 U.S.C.A. § 2101(a).  See 
38 U.S.C.A. § 2101(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis of the Claim

The Veteran's application for specially adopted housing or a 
special home adaptation grant was received in August 2003.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2009).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability which: (1) 
is due to blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of 
both hands.  38 C.F.R. § 3.809a(b).  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809a(a).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  The Board notes that the Veteran has 
been in receipt of special monthly compensation based on the 
loss of use of one hand effective from October 1, 1980, and 
in receipt of special monthly compensation based on the loss 
of use of one hand and one foot effective from October 1, 
2003. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran is shown to have a complex medical history, 
including an in-service cerebral artery thrombosis, with 
residuals from that time forward that include paralysis of 
all left radicular groups, organic brain syndrome, paralysis 
of the left sciatic nerve, paralysis of the left femoral 
nerve, and a grand mal seizure disorder.  The combined 
service-connected compensation rating for these disabilities 
has been 100 percent from the October 1, 1980, the day after 
discharge from service, forward.

Service connection is in effect for multiple disorders, 
including the following: cerebral artery thrombosis with 
paralysis of all left radicular groups, rated as 80 percent 
disabling; coronary artery disease with hypertension and 
history of myocardial infarction, rated as 60 percent 
disabling; cerebral artery thrombosis with residuals of 
paralysis, left sciatic nerve, rated as 40 percent disabling; 
cerebral artery thrombosis with residual paralysis, left 
femoral nerve, rated as 20 percent disabling; cerebral artery 
thrombosis with grand mal seizure disorder, rated as 20 
percent disabling; partial paralysis, facial, left, rated as 
10 percent disabling; cerebral artery thrombosis with organic 
brain syndrome, rated as 50 percent disabling; gout, rated as 
10 percent disabling; and pancreatitis, rated as 10 percent 
disabling.  The combined evaluation for compensation is 100 
percent from October 1, 1980.  The Veteran has additionally 
been awarded special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k), and 38 C.F.R. § 3.350(a), on account 
of loss of use of one hand, from October 1, 1980; and special 
monthly compensation under 38 U.S.C.A. § 1114, subsection 
(l), and 38 C.F.R. § 3.350(b), on account of loss of use of 
one hand and loss of use of one foot from October 1, 2003.

The claims file contains a large quantity of records of 
medical treatment, hospitalization and physical therapy.  The 
most salient evidence will be described directly below.

During treatment at a military facility in January 2003 the 
Veteran was noted to have been recently hospitalized due to a 
fall in which he sustained a fracture of the ribs, 
complicated by pneumonia and a myocardial infarction.  At 
treatment in January 2003, it was recorded that the Veteran 
was "more or less" unable use his left upper extremity and 
had to use a brace on the left lower extremity.  Physical 
therapy notes from February 2003 reflect partial success in 
completing goals of ambulation by the Veteran with the 
assistance of a single point cane, a "contact guard assist" 
and a brace.  In this manner he was able to ambulate for 150 
feet over a level surface.  With a contact guard assist and a 
bilateral stair rail he could negotiate 12 stair steps.  He 
was able to obtain and maintain an erect stance with an 
assistive device but required supervision.  There is no 
indication in the treatment records of any attempt or 
reasonable prospect of ambulation without the assistance of a 
cane and brace.  He was noted to be mobile in a wheelchair 
for 350 feet over smooth, level surfaces.  

A June 2003 military facility emergency room note indicates 
that the Veteran had lost his balance on steps and fallen and 
injured his head.  

At an October 2003 medical examination "for the purpose of 
entitlement to non-service connected pension or service 
connected compensation," the Veteran was diagnosed as having 
experienced a stroke, paralysis of the sciatic nerve, 
coronary artery disease, and a seizure disorder.  The 
examining physician, from a military medical facility, opined 
that due to the Veteran's stroke he was unable to use his 
left arm, was unable to negotiate stairs without assistance, 
had poor ambulation with a cane, and had to use a motorized 
wheelchair for movement greater than five meters.  The 
Veteran was noted to wear a brace for support of his foot.  

At a March 2004 neurological examination at Carolina 
Neurological Services, P.A., it was noted on physical 
examination that the Veteran used a cane to ambulate.  The 
Veteran could get up independently from a chair to ambulate.  
The Veteran was found to have a very spastic gait.  The 
neurologist commented that it was obvious that the Veteran 
needed a cane and that his gait was not that steady.  The 
Veteran's wife indicated to the physician that the Veteran 
used a motorized wheelchair most of the time.   

At treatment in April 2004 at a military medical facility, 
the Veteran was noted to use a motorized scooter to get 
around, and to walk with a cane and left-sided weakness.  It 
was noted that he had experienced frequent falling episodes 
while walking over the past eight months, and that he had 
bruised his left arm and face in the past.  In May 2004 he 
was seen for an increase in falling due to poor balance.  

At an August 2004 physical evaluation at a military hospital, 
the Veteran was diagnosed as having left hemiplegia, with a 
severe left leg strength deficit.  The Veteran was described 
as being able to "minimally ambulate" with the use of a 
brace and cane. 

At an April 2005 VA examination the Veteran was diagnosed as 
having experienced multiple cerebrovascular insults beginning 
26 years ago with severe left hemiparesis, with slight use of 
the left fingers, a blind left eye, abnormal trace figures on 
the left, but preserved orientation, language and simple 
arithmetic.  The examiner noted that the left hand grip was 
feeble but better than any prosthesis, and that the Veteran 
could move slowly and transfer with the use of a cane.  
During the examination the reflexes of the left lower 
extremity were "not tested because of the inconvenience of 
the left brace movements."     

Private records from 1980 to 2005 from a prosthetic provider 
indicate that the Veteran has been in continual need of a 
brace on his left leg from the time of discharge from service 
in 1980 forward. 

Given the foregoing, the Board finds that the evidence is 
more than sufficient to show that the Veteran has permanent 
and total service-connected disability due to the loss or 
loss of use of the left lower extremity together with 
residuals of organic disease or injury (an in-service 
cerebral artery thrombosis resulting in impairment of 
multiple systems, including neurological impairment of the 
left upper and lower extremities, a grand mal seizure 
disorder, and organic brain syndrome), which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
Even with the use of canes and braces he has experienced 
multiple falls resulting in additional deterioration of his 
health and the need for repeated hospitalizations and 
physical therapy.  Medical opinion evidence and numerous 
treatment notes repeatedly and without contradiction indicate 
that the Veteran has lost the use of his left lower extremity 
and cannot locomote without the aid of braces, crutches, 
canes, or a wheelchair.  The regulatory definition of 
"preclude locomotion" is met--the Veteran has a longstanding 
need "for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible."  
See 38 C.F.R. § 3.809(d).  All statutory and regulatory 
criteria for eligibility for specially adapted housing have 
been met.  Accordingly, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) is established.

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is rendered moot as this benefit is 
available only if a veteran is not entitled to the more 
substantial benefit of specially adapted housing under 38 
U.S.C.A. § 2101(a).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  As discussed in detail above, 
sufficient evidence is of record to grant the matter on 
appeal.  Therefore, no further notice or development is 
needed.



ORDER


Entitlement to specially adapted housing is granted.

The issue of entitlement to a special home adaptation grant 
is moot; the appeal as to this issue is therefore dismissed.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


